In an action to recover damages for personal injuries, medical expenses and loss of services sustained when the female plaintiff fell while inspecting defendant’s model home, the defendant appeals from an order of the Supreme Court, Nassau County, dated April 25, 1962, which granted plaintiffs’ motion to examine defendant before trial and directed it to produce certain books and records pursuant to section 296 of the Civil Practice Act. Order reversed, with $10 costs and disbursements, and motion denied. Plaintiffs filed their note of issue and statement of readiness on April 28, 1958. No effort to examine defendant was made until plaintiffs retained new counsel on March 7,1962. Such counsel, by notice of motion dated April 4, 1962, moved for the order under review. We note that plaintiffs’ former counsel was disbarred by order of this court in 1961. In our opinion, the record does not justify the conclusion that the necessity, if any, for an examination before trial, resulted from unusual and unanticipated conditions which developed subsequent to the filing of the statement of readiness (Special Rules, Appellate Division — Second Department, Special Readiness Rule, subd. 7; cf. Romito v. Bourjois, Inc., 16 A D 2d 982). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.